IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEFFREY JEROME WALKER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5081

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, AND
FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

_____________________________/

Opinion filed June 9, 2016.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Jeffrey Jerome Walker, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Rana Wallace, General Counsel for Florida
Commission on Offender Review; and Beverly Brewster, Assistant General
Counsel for Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.